Judgment affirmed, with costs; no opinion.
Concur: CULLEN, Ch. J., GRAY, HAIGHT, WERNER and COLLIN, JJ.; HISCOCK, J., concurs on the ground that plaintiff having been licensed to practice osteopathy under the provisions of section 14 of chapter 344 of the Laws of 1907, and not in accordance with the last clause of subdivision 6 of section 7 of said act and related provisions, *Page 684 
is not in position to claim that the ordinance in question is arbitrarily and unreasonably discriminating. Concurs: VANN, J.